Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION

1.This action is response to application filed on 03/28/2022. Claims 1-34 are pending.
2. Acknowledgment is made of applicant's amendments to the specification filed on 03/28/2022. 

                               Allowable Subject Matter
3. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claim1 as a whole. However, claim1 is not in allowance condition yet because of existing 112(f) issue in the claim. 
4. For claim 1, Chun (US 20210075892) teaches a method for an edge computing service, of identifying a network protocol to be used by an application client, includes: executing the application client; based on the application client being executed, transmitting a request message for verifying the network protocol to be used by the application client to an edge data network; receiving, from the edge data network, a response message indicating the network protocol to be used by the application client; updating a network protocol policy corresponding to the network protocol to be used by the application client to a data socket, based on the response message (see, Chun abstract). But Chun does not teach an edge system comprising: M (M>1/or = 1) protocol modules that are connected to at least one interworking target device among D (D >1/or = 1) interworkable devices and interworked with the at least one interworking target device according to a specified interworking protocol; a collection module configured to collect a collection data set of a specified collection data structure through at least one protocol module among the M protocol modules; P (P >1/or = 1) processing modules configured to generate n (1<n<N or 1=n=N) pieces of data to be transmitted to a specified higher-level system by performing at least one of converting, calculating, cleaning, and filtering on N (N >1/or =1) pieces of data, which are included in the collection data set collected through the collection module, according to a specified rule; S (S>1/or =1) structuring modules configured to generate a transmission data set by structuring a data group including the n pieces of data, which are generated through specified p (1<p<P or 1=p=P) processing modules among the P processing modules, into a specified transmission data structure transmittable to a specified higher-level system; T (T >1/or =1) communication modules configured to apply a specified communication protocol to the transmission data set, which is structured and generated through at least one structuring module, and transmit the transmission data set to a specified higher-level system through a communication network; and a control module configured to control such that the collection data set of the specified collection data structure is collected from specified m (1<m M or 1=m=M) protocol modules among the M protocol modules through the collection module, control such that the collection data set collected through the collection module is transmitted to the specified p processing modules among the P processing modules and processed according to the specified rule, control such that the n pieces of data processed through the p processing modules are transmitted to specified s (1<s<S or 1=s=S) structuring modules among the S structuring modules and structured into the specified transmission data structure, and control such that the transmission data set structured through the s structuring modules is transmitted to specified t (1<t<T or 1=t=T) communication modules among the T communication modules and transmitted to the specified higher-level system as claimed.

                                  Claim Objection
5. Claim 3 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified interworking target device” in the claim (lines 5-6). It respectfully notes that its ancient is “interworking target device”. It recommends changing “the specified interworking target device” to “the interworking target device” to overcome current issue. Appropriate correction is required.
6. Claim 4 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified interworking target device” in the claim (lines 3-4). It respectfully notes that its ancient is “interworking target device”. It recommends changing “the specified interworking target device” to “the interworking target device” to overcome current issue. Appropriate correction is required.
7. Claim 5 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified interworking target device” in the claim (lines 3-4). It respectfully notes that its ancient is “interworking target device”. It recommends changing “the specified interworking target device” to “the interworking target device” to overcome current issue. Appropriate correction is required.
8. Claim 5 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the interworking protocol” in the claim (lines 3-4). It respectfully notes that its ancient is “a specified interworking protocol”. It recommends changing “the interworking protocol” to “the specified interworking protocol” to overcome current issue. Appropriate correction is required.
9. Claim 6 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the interworking protocol” in the claim (line 4). It respectfully notes that its ancient is “a specified interworking protocol”. It recommends changing “the interworking protocol” to “the specified interworking protocol” to overcome current issue. Appropriate correction is required.
10. Claim 7 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the collection data structure” in the claim (lines 2-3). It respectfully notes that its ancient is “a specified collection data structure”. It recommends changing “the collection data structure” to “the specified collection data structure” to overcome current issue. Appropriate correction is required.
11. Claim 8 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the collection data structure” in the claim (lines 2-3). It respectfully notes that its ancient is “a specified collection data structure”. It recommends changing “the collection data structure” to “the specified collection data structure” to overcome current issue. Appropriate correction is required.
12. Claim 10 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified interworking target device” in the claim (lines 3-4, 8). It respectfully notes that its ancient is “interworking target device”. It recommends changing “the specified interworking target device” to “the interworking target device” to overcome current issue. Appropriate correction is required.
13. Claim 12 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified interworking target device” in the claim (lines 3, 7-8). It respectfully notes that its ancient is “interworking target device”. It recommends changing “the specified interworking target device” to “the interworking target device” to overcome current issue. Appropriate correction is required.
14. Claim 13 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified interworking target device” in the claim. It respectfully notes that its ancient is “interworking target device”. It recommends changing “the specified interworking target device” to “the interworking target device” to overcome current issue. Appropriate correction is required.
15. Claim 16 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified n pieces of data” in the claim. It respectfully notes that its ancient is “n pieces of data”. It recommends changing “the specified n pieces of data” to “the n pieces of data” to overcome current issue. Appropriate correction is required.
16. Claim 17 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified n pieces of data” in the claim. It respectfully notes that its ancient is “n pieces of data”. It recommends changing “the specified n pieces of data” to “the n pieces of data” to overcome current issue. Appropriate correction is required.
17. Claims 23-24 are objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the transmission data structure” in the claim. It respectfully notes that its ancient is “a specified transmission data structure”. It recommends changing “the transmission data structure” to “the specified transmission data structure” to overcome current issue. Appropriate corrections are required.
18. Claim 26 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified n pieces of data” in the claim. It respectfully notes that its ancient is “n pieces of data”. It recommends changing “the specified n pieces of data” to “the n pieces of data” to overcome current issue. Appropriate correction is required.
19. Claim 28 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the communication protocol” in the claim. It respectfully notes that its ancient is “a specified communication protocol”. It recommends changing “the communication protocol” to “the specified communication protocol” to overcome current issue. Appropriate correction is required.
20. Claim 29 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the communication protocol” in the claim. It respectfully notes that its ancient is “a specified communication protocol”. It recommends changing “the communication protocol” to “the specified communication protocol” to overcome current issue. Appropriate correction is required.
21. Claim 30 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the transmission data” in the claim. It respectfully notes that its ancient is “a transmission data set”. It recommends changing “the transmission data” to “the transmission data set” to overcome current issue. Appropriate correction is required.
22. Claim 33 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified interworking target device” in the claim. It respectfully notes that its ancient is “interworking target device”. It recommends changing “the specified interworking target device” to “the interworking target device” to overcome current issue. Appropriate correction is required.
23. Claim 34 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the specified interworking target device” in the claim. It respectfully notes that its ancient is “interworking target device”. It recommends changing “the specified interworking target device” to “the interworking target device” to overcome current issue. Appropriate correction is required.

                              Claim rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


24. Claim 3 recites the limitation "the basis".  There is insufficient antecedent basis for this limitation in the claim.
25. Claim 11 recites the limitation "the basis" (see line 4).  There is insufficient antecedent basis for this limitation in the claim.
26. Claim 19 recites the limitation "the specified conversion rule".  There is insufficient antecedent basis for this limitation in the claim.
27. Claim 20 recites the limitation "the specified conversion rule".  There is insufficient antecedent basis for this limitation in the claim.
28. Claim 21 recites the limitation "the specified conversion rule".  There is insufficient antecedent basis for this limitation in the claim.

                                                                   Claim Interpretation 



The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


29. The claims 1 and 6 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claims 1 and 6 use a Generic Placeholder (A Term That Is Simply A Substitute for "Means" in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1 and 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
For claim 1, claim limitations “a collection module configured to collect a collection data set of a specified collection data structure through at least one protocol module among the M protocol modules; P (P> or =1) processing modules configured to generate n (1<n<N or 1=n=N) pieces of data to be transmitted to a specified higher-level system by performing at least one of converting, calculating, cleaning, and filtering on N (N> or =1) pieces of data, which are included in the collection data set collected through the collection module, according to a specified rule”, and “a control module configured to control such that the collection data set of the specified collection data structure is collected from specified m (1<m<M or 1=m=M) protocol modules among the M protocol modules through the collection module, control such that the collection data set collected through the collection module is transmitted to the specified p processing modules among the P processing modules and processed according to the specified rule, control such that the n pieces of data processed through the p processing modules are transmitted to specified s (1<s<S or 1=s=S) structuring modules among the S structuring modules and structured into the specified transmission data structure, and control such that the transmission data set structured through the s structuring modules is transmitted to specified t (1<t<T or 1=t=T) communication modules among the T communication modules and transmitted to the specified higher-level system” have been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “a collection module” coupled with functional languages “configured to collect a collection data set of a specified collection data structure through at least one protocol module among the M protocol modules; P (P> or =1) processing modules configured to generate n (1<n<N or 1=n=N) pieces of data to be transmitted to a specified higher-level system by performing at least one of converting, calculating, cleaning, and filtering on N (N> or =1) pieces of data, which are included in the collection data set collected through the collection module, according to a specified rule,”  and another placeholder “a control module” coupled with functional languages “configured to control such that the collection data set of the specified collection data structure is collected from specified m (1<m<M or 1=m=M) protocol modules among the M protocol modules through the collection module, control such that the collection data set collected through the collection module is transmitted to the specified p processing modules among the P processing modules and processed according to the specified rule, control such that the n pieces of data processed through the p processing modules are transmitted to specified s (1<s<S or 1=s=S) structuring modules among the S structuring modules and structured into the specified transmission data structure, and control such that the transmission data set structured through the s structuring modules is transmitted to specified t (1<t<T or 1=t=T) communication modules among the T communication modules and transmitted to the specified higher-level system” without reciting sufficient structures to achieve the functions.  
For claim 6, claim limitation “the control module is configured to add or delete a protocol library related to the specified interworking protocol to or from a medium related to the protocol module, and add or delete the interworking protocol by updating content corresponding to the protocol library added or deleted to or from the medium into an environment setting file that is referenced by the control module or the protocol module” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “the control module” coupled with functional languages “is configured to add or delete a protocol library related to the specified interworking protocol to or from a medium related to the protocol module, and add or delete the interworking protocol by updating content corresponding to the protocol library added or deleted to or from the medium into an environment setting file that is referenced by the control module or the protocol module” without reciting sufficient structures to achieve the functions.  
Claim limitations (for claim 1) “a collection module configured to collect a collection data set of a specified collection data structure through at least one protocol module among the M protocol modules; P (P> or =1) processing modules configured to generate n (1<n<N or 1=n=N) pieces of data to be transmitted to a specified higher-level system by performing at least one of converting, calculating, cleaning, and filtering on N (N> or =1) pieces of data, which are included in the collection data set collected through the collection module, according to a specified rule”, and “a control module configured to control such that the collection data set of the specified collection data structure is collected from specified m (1<m<M or 1=m=M) protocol modules among the M protocol modules through the collection module, control such that the collection data set collected through the collection module is transmitted to the specified p processing modules among the P processing modules and processed according to the specified rule, control such that the n pieces of data processed through the p processing modules are transmitted to specified s (1<s<S or 1=s=S) structuring modules among the S structuring modules and structured into the specified transmission data structure, and control such that the transmission data set structured through the s structuring modules is transmitted to specified t (1<t<T or 1=t=T) communication modules among the T communication modules and transmitted to the specified higher-level system”, (for claim 6) “the control module is configured to add or delete a protocol library related to the specified interworking protocol to or from a medium related to the protocol module, and add or delete the interworking protocol by updating content corresponding to the protocol library added or deleted to or from the medium into an environment setting file that is referenced by the control module or the protocol module” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification fails to provide structures for claim limitations ‘a collection module’, and ‘the control module’. Nowhere in the specification provides descriptions for ‘a collection module’, and ‘the control module’ as hardware components. Therefore, the claims 1 and 6 are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

                                                  Conclusions
30. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452